Citation Nr: 1045505	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension on the basis of the need 
for regular aid and attendance of another person or by reason of 
being housebound.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a  rating decision issued in January 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Veteran and his daughter testified at a hearing before the 
undersigned Acting Veterans Law Judge in September 2010.  A 
transcript of those proceedings has been associated with the 
Veteran's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently unable to dress, groom, or bathe 
himself without assistance.

2.  The Veteran requires care or assistance on a regular basis 
for protection from hazards or dangers incident to his daily 
environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension benefits 
on the basis of the need for regular aid and attendance of 
another person have been met.  38 U.S.C.A. §§ 1502, 1513, 1521, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 
3.352 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the 
instant case, the Board is granting entitlement to a special 
monthly pension; thus, the Board is granting the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and will not be 
further considered.

Entitlement to a Special Monthly Pension

Subject to certain income limitations not applicable to the 
outcome of this appeal, under 38 U.S.C.A. § 1521, "each veteran 
of a period of war who meets the service requirements of this 
section and who is permanently and totally disabled from 
nonservice-connected disability not the result of the veteran's 
willful misconduct" shall receive VA pension.  38 U.S.C.A. § 
1521(a).  Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated as 
permanent and total and (1) has an additional disability or 
disabilities ratable at 60 percent, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).   See also 38 C.F.R. § 
3.351(b), (c), and (d).  

The need for aid and attendance is defined as "helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person."  38 C.F.R. § 3.351(b). "Aid and 
attendance" is considered necessary where a veteran is unable to 
dress or undress himself, or keep himself ordinarily clean and 
presentable, or feed himself, or use bathroom facilities by 
himself.  38 C.F.R. § 3.352(a).   A claimant is "permanently 
housebound" when substantially confined to his or her dwelling 
and the immediate premises, and it is reasonably certain that the 
disability and resultant confinement will continue throughout 
that person's lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 
3.351(d)(2).  Further, a veteran is in need of regular aid and 
attendance if he is blind or nearly blind; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a need for aid and attendance on a factual basis 
according to specified criteria.  38 C.F.R. § 3.352(c).

The following will be accorded consideration in determining the 
factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment of 
any special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  38 
C.F.R. § 3.352.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable decision may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his or 
her condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in need 
of regular aid and attendance, will not be based solely upon an 
opinion that the claimant's condition is such as would require 
him or her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.

The evidence of record reflects that the Veteran is currently 
diagnosed with coronary artery disease, congestive heart failure, 
peripheral vascular disease, peripheral neuropathy, dementia, 
chronic kidney disease, and hypertension.  

The record further reflects that Veteran was afforded VA 
examinations in November 2008 and March 2009 to assess his 
independence and eligibility for special monthly pension 
benefits.  The corresponding examination reports reflect the VA 
examiners' findings that the Veteran was largely self-sufficient.  
The 2008 examiner reported that the Veteran left his home daily 
to visit family members and stated that while the Veteran needed 
help preparing his meals more than 50 percent of the time, he was 
independent in other areas of self-care.  The 2009 VA examiner 
stated that the Veteran was able to engage in the activities of 
daily living, stating that the Veteran was able to feed, bathe, 
dress, and drive himself, but that his daughter prepared his 
meals.  The examiner found that the Veteran's gait and balance 
were impaired but noted the Veteran had experienced no falls in 
the year prior to the examination.

The Veteran and his daughter presented testimony regarding his 
health and independence at a Board hearing conducted in September 
2010.  The Veteran and his daughter reported that since the time 
of the Veteran's March 2009 VA examination, the Veteran 
experienced a subdural hematoma (in October 2009), and his health 
had declined.  The Veteran reported that he felt very weak and 
had little appetite, and his daughter testified that the Veteran 
required constant care and supervision.  She stated that the 
Veteran cannot care for or dress himself and is no longer allowed 
to drive.  She reported that an in-home care provider bathes the 
Veteran once per week and that she and her brother assist him 
with his daily hygiene.  She reported that he needs assistance 
buttoning buttons and buckling belts and that he cannot prepare 
his own meals.  She further reported that she or one of her 
siblings spends the night in his home every night to ensure the 
Veteran is safe, and that they call to check on him frequently 
during the day, reporting that the Veteran had fainted once from 
heat exhaustion after remaining on his front porch for too long.  
The Veteran's daughter further reported that the Veteran had 
considerable difficulty ambulating and that his memory is also 
significantly impaired.

Given the evidence of record reflecting the Veteran and his 
daughter's report of the current state of his health and his 
inability to care for himself, the Board concludes that a basis 
for awarding a special monthly pension due to the need for 
regular aid and attendance of another person has been presented.  
The evidence of record reflects that the Veteran currently 
requires assistance with bathing, grooming, and dressing himself, 
as an in-home care provider assists the Veteran with his weekly 
bath and his children assist him with daily grooming and 
dressing.  Furthermore, someone regularly spends the night in the 
Veteran's home to ensure his safety, and his children call to 
check on him regularly during the day because they are concerned 
for his well-being.  Additionally, the Veteran has been diagnosed 
with dementia and recently experienced a subdural hematoma, and 
his daughter testifies that his memory and judgment are 
significantly impaired.  The Board further notes that during his 
Board hearing, the Veteran appeared in a wheelchair, and the 
hearing transcript reflects that the Veteran's testimony was 
frequently unintelligible.  Furthermore, the Veteran's daughter 
presented a significant portion of the testimony regarding the 
Veteran's health and independence, presumably due to the 
Veteran's own inability to do so.  

Accordingly, the Board finds that this evidence establishes the 
inability of the Veteran to dress or undress himself or to keep 
himself ordinarily clean and presentable and that his physical 
and mental incapacity requires care or assistance on a regular 
basis to protect him from hazards or dangers incident to his 
daily environment.  Thus, a basis for awarding a special monthly 
pension due to the need for regular aid and attendance of another 
person has been presented, and the Veteran's appeal is therefore 
granted.


ORDER

Entitlement to special monthly pension on the basis of the need 
for regular aid and attendance of another person is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


